TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00636-CR



                            Kenneth Wayne Rickaby, Appellant

                                               v.

                                The State of Texas, Appellee



    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
         NO. 13,019, HONORABLE CHARLOTTE HINDS, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Counsel for appellant has filed a motion to permanently abate the appeal because of

the death of appellant. Tex. R. App. P. 7.1(a)(2). The motion is granted. The opinion dated

February 24, 2009, is withdrawn, the motion for rehearing is dismissed, and the appeal is

permanently abated.




                                            ___________________________________________

                                            Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Permanently Abated

Filed: June 18, 2009

Do Not Publish